 

Exhibit 10.20

 

SUPPLY AND DISTRIBUTION AGREEMENT

 

1.   PARTIES

 

This Agreement is made between

 

VIRAGEN INTERNATIONAL LTD. having its principal address at 865 SW 78th Avenue,
Suite 100, Plantation, FL 33324 and VIRAGEN (SCOTLAND) LTD. having its principal
address at Pentland Science Park, Bush Loan, Peniculk, Midlothian EH260 PPZ,
UNITED KINGDOM,

 

hereinafter referred to as “the Company” and

 

CJ CORPORATION-PHARMACEUTICAL DIVISION, having its principal address at 212
Carnegie Center, Suite 302 – Princeton, NJ 08540
                                                                             . 

 

hereinafter referred to as “the Distributor”.

 

2.   PURPOSE

 

The purpose of this Agreement is to grant the Distributor the exclusive right to
market, sell and distribute the Product within the Territory as defined in
Exhibit A and in accordance with the terms and conditions expressed herein.

 

3.   DEFINITIONS

 

In this Agreement, each time the following terms are used with initial capitals,
their meanings shall be as specified hereunder.

 

  –   “Affiliated Companies” shall mean, in relation to a given company, any
company which, directly or indirectly, controls, is controlled by, or is under
common control with such company.

 

  –   “Batch” and “Lot” shall mean a defined quantity of the Product which has
been produced during a defined cycle of manufacture, and which is identified by
a unique production number.

 

  –   “Contract Year” shall mean any period of 12 (twelve) consecutive calendar
months following the Effective Date, as defined hereunder, or anniversary
thereof.

 

  –   “Distribution Record” shall mean the record sheet detailing every shipment
of the Product made by the Distributor to any of its customers including, but
not limited to, the customer’s name, address, batch number, number of bottles
and date of shipment.

 

1 of 13



--------------------------------------------------------------------------------

 

  –   “Effective Date” shall mean the first day of the month following the month
during which the Distributor is granted the “Product License”, hereinafter “PL”,
as hereunder defined.

 

  –   “Parties” shall mean the Company and the Distributor.

 

  –   “Party” shall mean either the Company or the Distributor.

 

  –   “PL” shall mean the Product License (or authorization under a physician
prescription/named patient program) granted by the competent medical authorities
of the countries included in the Territory for allowing the sale and
distribution of the Product in the Territory.

 

  –   “Price” shall mean the price of the Product as described in Exhibit B.

 

  –   “Product” shall mean Multiferon™ as chemically described and with the
specification given in Exhibit C as modified from time to time according to the
provisions of Exhibit B.

 

  –   “Recall Operation” shall mean the operation for recalling the Product if
it is suspected or known to be defective.

 

4.   APPOINTMENTS

 

The Company hereby appoints the Distributor as its exclusive Distributor for the
Product in the Territory (as defined in Exhibit A) and Distributor hereby
accepts such appointment in accordance with the terms and conditions herein
expressed.

 

5.   PRODUCT PURCHASE AND SUPPLY COMMITMENTS

 

5.1   Distributor and Company agree to the purchase and supply of the following
U.S. Dollar purchase and sales of Product over the initial term of this
Agreement per the following Performance Schedule, subject to the terms and
conditions herein expressed:

 

Performance Schedule

 

Period

--------------------------------------------------------------------------------

  

Estimated Purchase in U.S. Dollars

--------------------------------------------------------------------------------

First Year

  

$

360,750.00

Second Year

  

$

575,250.00

Third Year

  

$

690,300.00

Fourth Year

  

$

793,845.00

Five Year

  

$

912,600.00

TOTAL

  

$

3,332,745.00

 

SALES FIGURES TO BE PROVIDED BY CJ CORPORATION ON OR BEFORE JANUARY 15, 2003.

 

 

2 of 13



--------------------------------------------------------------------------------

 

5.2   Distributor will initiate a 40 patient hepatitis C clinical evaluation if
it is considered necessary or convenient for any of the countries in the
territory. Distributor will pay for all materials (including Product), costs and
expenses incurred for clinical evaluations. The Company agrees to provide
Distributor with a ten percent (10%) discount on the agreed pricing of the
Product up until the equivalent cost of the patients’ material (Product) has
been absorbed after which the full price shall be paid by the Distributor.

 

6.   MEDICAL REGISTRATION

 

6.1   The Distributor shall take any and all necessary measures in order to
obtain and maintain appropriate approvals from the regulatory authorities which
shall include, but not be limited to, a PL and authorization to distribute the
Product in the Territory. All costs and expenses associated with obtaining
regulatory approval and the necessary permits to sell the Product in the
Territory shall be borne by the Distributor (as described in Exhibit A).

 

6.2   If the PL is not obtained within eighteen (18) months from the date of the
last signature to this Agreement in most of the countries within the Territory,
Viragen shall have the right to terminate the Agreement according to the
conditions contained in Article 11 below.

 

6.3   The Distributor shall pay all regulatory and governmental registration
fees, all the annual registration maintenance fees and other fees required for
the sale of the Product as promulgated by any local, regional or national
governmental authority.

 

6.4   In the event the Company is not free to disclose to the Distributor any
information required by the responsible regulatory or other authorities, the
Company shall be obliged to make such secret information available to the
authorities on the Distributor’s behalf at its own cost and expense.

 

6.5   The Company shall receive two (2) copies of all registration certificates,
documentation for reimbursement and any other data or documentation forthwith
upon their issuance. The Distributor specifically agrees to provide the Company
with copies of all correspondence with the registration authorities as well as
any and all government agencies. Each party shall furnish the other with
information on any observed unexpected side effects, injury, toxicity or
sensitivity reaction associated with the clinical use, studies, investigations
or tests of the Product in accordance with Exhibit D, which contains a
sub-agreement.

 

6.6   Distributor will at its own cost register the Product in the territory

 

3 of 13



--------------------------------------------------------------------------------

 

7.   COMPETITION, REPORTS, FORECASTS, INFORMATION AND INVENTORY

 

7.1   Obligation Not to Compete

 

The Company shall refrain from selling the Product in the Territory and shall
not grant nor appoint any other person or entity as Distributor of the Product
in the Territory.

 

The Distributor shall not manufacture, sell or distribute any interferon or
other products which compete with the Product. The Distributor may, however,
continue its business activities with respect to such products as it sells or
distributes on the date of signing this agreement as reflected in Exhibit E. The
Distributor may nominate a Sub-Distributor upon submission of a request for
approval and a copy of the draft Sub-Distributor Agreement which shall be
submitted to the Company for its approval. No Sub-Distributor agreement shall be
valid without the written approval of the Company. CJ to include name of
products already in the market, as discussed.

 

From the date of this agreement, Distributor shall not distribute, directly or
indirectly, any products containing the same active ingredients as the Product.

 

The Distributor hereby warrants that it shall not seek customers for the Product
outside the Territory, sell the Product outside the Territory, or establish any
branch or maintain any distribution depot outside the Territory. The
Sub-Distributor Agreement shall require the Sub-Distributor to so warrant and
the Distributor shall be accountable to the Company for enforcing this
provision.

 

The Distributor shall not have the right to produce the active ingredient of the
Product.

 

7.2   Reports and Agreements

 

The Distributor agrees to furnish the Company each calendar quarter, or at such
intervals as agreed upon by the Company and the Distributor, with a true and
accurate report on all sales of the Product in the Territory, as specified
herein. The Distributor agrees to also furnish the Company with copies of all
agreements, brochures, pamphlets and documents which may relate to the Product
including those developed, produced or used by the Distributor in connection
with the sale of the Product. The Distributor agrees not to use any such
material without the Company’s prior written approval. Upon submission, the
Company agrees to respond promptly without any unnecessary delay and consent
shall not be unreasonably withheld.

 

At any time upon reasonable request of the Company, Distributor agrees to
provide the Company with information, including but not limited to, selling
prices, market trends, competitive environment and competitor’s prices,
technical or commercial information useful for the adaptation of the Product to
market requirements. Distributor agrees to send to the Company a quarterly
report on market developments in the Territory and Distributor’s sales progress
relating to the Product.

 

At any time and upon reasonable request of the Company, Distributor shall permit
the Company’s representative(s) to accompany Distributor’s representative(s) on
visits made to customers in order to have the Company better acquainted with the

 

4 of 13



--------------------------------------------------------------------------------

 

specificity of the market for the Product in the Territory. The Company agrees
not to circumvent the Distributor during the term hereof and any renewal.

 

7.3   Forecasts

 

Following PL approval, the Distributor shall submit to the Company each calendar
quarter during each calendar year a rolling forecast for the following 4 (four)
quarters showing the planned purchase quantities of the Product. The Distributor
shall place its firm orders for the Product for the following quarter with the
rolling forecast. Before approval by the Company, the Distributor shall submit
each month a rolling forecast for the following twelve months connected to firm
orders for the Product for the following quarter.

 

7.4   Information

 

The Company shall provide the Distributor with all presently available data,
information and documents necessary for the carrying out of this Agreement,
including technical documents and advertising material.

 

7.5   Inventory

 

The Distributor shall buy and maintain, at his own cost, an inventory of the
Product and see to it that the Product is kept in good condition and that all
reasonable precautions are taken to prevent its deterioration at its own cost,
expense and liability.

 

8.   THE DISTRIBUTOR

 

8.1   Independency

 

8.1.1   For Its Own Account

 

The Distributor shall buy and sell the Product in its own name and for its own
account and act in all respects as an independent contractor. The Distributor
shall organize the distribution of the Product in such a manner as to most
effectively promote the sale of the Product and maintain a level of product
support necessary for the proper selling, marketing and distribution of the
Product.

 

8.1.2   Independent Contractor

 

This Agreement does not designate the Distributor to be the agent, partner or
legal representative of the Company for any purpose whatsoever, and the business
conducted by the Distributor pursuant to this Agreement with third parties shall
be wholly at the Distributor’s own risk and account as an independent
contractor.

 

The Distributor is not granted any right or authority to assume or create any
obligation or responsibility, express or implied, on behalf of or in the name of
the Company or to bind the Company in any manner whatsoever.

 

5 of 13



--------------------------------------------------------------------------------

 

8.2   Unfair Competition and Infringement of Rights

 

The Distributor shall inform the Company of all acts of unfair competition and
of all infringement of patents, trademark, trade names, or similar rights of the
Company which have come to its attention to the extent that the rights of the
Company have been violated. If requested by the Company, the Distributor shall
assist the Company at the Company’s expense in any action or litigation
involving such acts or infringements.

 

8.3   Distribution Records

 

In order to enable the Company to comply with the requirements of the European
Code of Good Manufacturing Practice (Volume IV of the Rules Governing Medical
Products in the European Community), the Distributor shall keep Distribution
Records for each Batch of the Product sold to the customers. This information
shall be made available to the Company in case of Recall Operation or upon
request, within two working days, by sending a fax, confirmed by a letter, to:

 

ViraNative AB

 

Viragen (Scotland) LTD.

Tvistevagen 48

 

Pentland Science Park

S-907 36 Umeä

 

Bush Loan, Peniculk

Sweden

 

Midlothian EH260 PPZ

   

United Kingdom

Tel no: 46-90-172250

 

Tel no: 44-131-445-6268

Fax no: 46-90-193736

 

Fax no: 44-131-445-6269

 

9.   CONDITIONS OF SALE

 

9.1   Purchase Orders

 

The Distributor shall present all orders for the Product to be purchased under
this Agreement to the Company together with adequate delivery instructions and
pre-payment. Orders presented by the Distributor shall bind the Company only
after written confirmation of acceptance thereof by the Company.

 

9.2   Price Guidelines

 

9.2.1   Price and Conditions

 

The Distributor shall purchase the Product at prices and on conditions set forth
by the Company from time to time in Exhibit B. Notwithstanding the above, the
Company shall be entitled to change any Product Price at any time subject to
giving Distributor six (6) months prior written notice.

 

6 of 13



--------------------------------------------------------------------------------

 

9.2.2   Payment Terms

 

The Distributor shall pay the Company for the Product supplied according to
payment terms as set forth in Exhibit B.

 

9.3   Advertising and Promotion

 

9.3.1   Best Efforts

 

The Distributor shall use its best efforts and diligence in promoting and
initiating effectively the sales of the Product throughout the whole of its
Territory.

 

9.3.2   Advertising and Promotional Activities

 

The Distributor shall ensure the advertising and the promotion of the Product
and, to a reasonable extent, the participation in conventions, trade shows and
exhibitions held in the Territory. The costs of advertising and promotion are to
be borne by the Distributor. All advertising and promotional copy shall be
submitted to the Company for its written approval prior to release.

 

9.3.3   Conformity with Applicable Laws

 

9.3.4.   The Distributor shall be responsible for any advertising and
promotional material for the Product and for their conformity with applicable
laws and regulations.

 

9.3.5   Thirty (30) days before the first delivery takes place, Distributor
shall provide the Company with the art works of:

 

  -   the carton

  -   the labels for the Product and the cardboard box per the models
communicated by the Company to the Distributor, and the leaflets to be packed
with the Product

 

     all of which shall be approved by the Company.

 

9.3.6   Before approval, the Company will deliver the Product in ampoules of 3
and 6 MIU, labeled with English text indicating batch numbers and expiration
date, packed in plastic trays, each containing five ampoules.

 

9.3.7   Distributor shall be responsible for delivering copy of any text in
local language that may be required under law, rule or regulation.

 

10.   GENERAL PROVISIONS

 

10.1   Trade Secrets

 

The Distributor shall not, even after the expiration of this Agreement, use or
communicate to any third party any trade secrets which the Distributor has come
to know in one way or another through its work for the Company. The obligation
shall

 

7 of 13



--------------------------------------------------------------------------------

 

cease at the end of a period of (five) 5 years from the date of the termination
or expiration of this Agreement; however, the obligation shall not cease for any
reason prior to the end of the first (ten) 10 years after the signing of the
Agreement.

 

The Distributor assumes the responsibility, liability and obligations that its
employees and any Sub-Distributor and its employees shall preserve the secrecy
of trade secrets with respect to third parties.

 

10.2   Trademarks

 

Trademarks, Tradenames and Copyrights used by the Distributor for the Product
shall be the property of the Company, and the Distributor agrees to use only
such Trademarks, Tradenames and Copyrights as indicated and approved in writing
by the Company. It is agreed that the Company’s registered trademark of the
Product, Multiferon™ may be used in the CJ Territory, provided a registration of
these trademarks will be obtainable and maintained.

 

The Distributor shall not, without the Company’s prior written consent, use the
Company’s corporate name, telegraphic address, graphic or other trademarks,
whether during the maintenance of or after the termination of this Agreement.

 

The Distributor shall not register or attempt to register for any purpose any
trade-mark, tradename, copyright, name, title or expression of the Company as
used on the Product or any other trademark or any tradename which is similar
thereto.

 

Electronic emails may be considered adequate consent if originated at the
Company’s premises.

 

The Company shall not be liable to compensate the Distributor for any claims,
expenses, costs, losses or damages the Distributor may suffer as a result of the
infringement of any third party intellectual property rights in connection with
the transactions contemplated hereunder.

 

10.3   Assignment

 

The Company shall have the right to assign this Agreement, upon written notice
to Distributor but without the prior consent of Distributor, to:

 

  a)   any of its Affiliated Companies; or

 

  b)   its successors in interest as a result of a statutory merger or
consolidation; or

 

  c)   a company acquiring all or substantially all of the Company’s business
and assets including the part concerned by this Agreement.

 

The Company reserves the right to terminate this Agreement whenever the control
of the Distributor’s company passes over to another party than the party
controlling it at the time of signature of this present Agreement. Exhibit F
lists the current stockholders of the Distributor and its affiliates.

 

10.4   Force Majeure

 

If due performance of this Agreement by either party is affected in whole or in
part by reason of any event, omission, accident, general shortage of
commodities, legal

 

8 of 13



--------------------------------------------------------------------------------

 

circumstances or other matter beyond the reasonable control of such party, it
shall give prompt notice thereof to the other party and shall be under no
liability for any loss, damage, injury or expense suffered by the other party
for this reason. Both parties shall use all reasonable efforts to avoid or
overcome the causes affecting performance and the party whose performance is
affected by such force majeure shall fulfill all outstanding obligations as soon
as possible.

 

10.5   Warranties and Liability

 

10.5.1   The Company warrants to the Distributor that the Product delivered
hereunder shall comply with the specification set forth in the Product License
and consistent with Exhibit C.

 

  a)   If the parties agree that a certain lot of the Product supplied hereunder
fails to meet said specification or is otherwise defective or if such lot is
recognized as defective by an independent laboratory as provided for hereafter
in this section, and unless otherwise mutually agreed upon, the Distributor
shall send such lot back to the Company and the Company shall replace it at its
own expense, including the freight back, with a new lot of the Product
conforming with said specification. The Distributor shall have no other remedies
against the Company for defects in the Product.

 

  b)   If the parties fail to agree that a certain lot of the Product supplied
hereunder meets said specification, Distributor may request an expert appraisal
by an independent laboratory, not associated with any of the parties hereto, to
determine whether the Product complies with said specification. Should the
Company disagree with regard to the choice of laboratory, the Company has the
right to request that the laboratory is appointed by the International Chamber
of Commerce provided that the Company informs the Distributor within two weeks
after having been informed by the Distributor about its choice of laboratory,
that the Company requests that the appraisal shall be carried out by a
laboratory appointed by the Chamber. The report of the laboratory shall be
conclusive and binding on the parties hereto. All expenses related to such
appraisal shall be borne by the party, whose opinion of which has been found not
to be correct.

 

       No other warranties, expressed or implied, including, without limitation,
merchantability or fitness for a particular purpose, are made or will be deemed
to have been made by the Company regarding the Products, except to the extent
expressly stated herein. Neither the Distributor, nor any of its employees,
agents or representatives is authorized to give any warranties or make any
representations on behalf of the Company. In no event shall the Company be held
liable for any lost profits or any other incidental or consequential damages in
connection with any claims arising out of or related to any products supplied by
the Company to the Distributor.

 

10.5.2   The Distributor shall indemnify and hold the Company harmless from and
against any and all liability, damage, loss, cost or expense arising out of or
resulting from any claims made or suits brought against the Company or the
Distributor, which arise out

 

 

9 of 13



--------------------------------------------------------------------------------

 

 

     of or result from the Distributor’s negligent act or omission in the
marketing, selling or distribution of the Product.

 

10.5.3   The Distributor has, and shall at all times during the term of this
Agreement and for a period of two years thereafter, have full insurance coverage
with reputable and sound insurance covering all and any risks, including
(without limitation) any liabilities to third parties and the public (including
without limitation product liability). The Company will have the right to review
the insurance policies in order to make sure the Distributor’s insurance
coverage is sufficient.

 

10.5.4   The Company represents that it will add the Distributor as a Named
Insured on its current International Liability Insurance Policy held with
MedMarc Casualty and Insurance Company under Policy Number 00FL020010 within 30
days from the date of execution of this agreement.

 

10.5.5   Compliance with Applicable Laws

 

The Distributor agrees that it will, on its own comply with all laws, statutes
and ordinance in the Territory relating to the import and sale of the Product
and agrees to indemnify and hold the Company harmless in the event that any
claim is made against it by reason of the Distributor’s failure to so comply. In
particular, the Distributor agrees to comply with all safety laws and
regulations in the Territory relating to the Product and the Company agrees to
provide all necessary information and assistance to the Distributor to enable it
to so comply.

 

10.6   Taxes

 

The Distributor shall pay all excise or sales taxes that may be required to be
paid by the Company or the Distributor by any statute, ordinance or regulation
of any taxation authority. In the event that the Company is required to or does
pay any of such taxes, the Distributor, upon being informed of such payment,
shall at once repay the amount thereof to the Company. The Distributor, unless
prohibited by any such statute, ordinance or regulation, shall have the right to
require any dealer or Sub-Distributor handling such goods to pay any such excise
or sales taxes on the goods so handled by him.

 

11.   DURATION AND TERMINATION

 

11.1   Duration

 

This Agreement shall have immediate force and effect and shall remain in effect
until the completion of the Fifth Period described in Paragraph 5.1 of this
Agreement and shall continue thereafter for an additional three (3) year term
and continue thereafter for two automatic three (3) year terms unless and until
terminated by either party giving to the other six (6) months notice in writing
prior to the end of the Initial Term or any Subsequent Term.

 

10 of 13



--------------------------------------------------------------------------------

 

11.2   Termination

 

11.2.1   Failure to Fulfill Obligations or to Obtain or Maintain PL

 

This Agreement may be terminated with three (3) months written notice forthwith
by either party if the other party fails to fulfill any of its obligations under
this Agreement and such default is not remedied within thirty (30) days of the
date on which a written notice thereof has been dispatched to the defaulting
party or if the Distributor fails to obtain or maintain the PL as set forth in
Article 6, Medical Registration.

 

11.2.2   Termination for Bankruptcy or Insolvency

 

This Agreement may be terminated immediately in the event that either party is
declared insolvent, is adjudged bankrupt or files a petition for bankruptcy or
re-organization under any bankruptcy law, is expropriated or sequestrated or
submits or has to submit to any other administrative or judicial measures of
control.

 

Insolvency is defined to mean the inability to pay debts, as they become due and
the excess of liabilities over assets.

 

11.2.3   Termination for Loss of License to Sell Product

 

The Company shall have a right to terminate this Agreement with immediate effect
should the Company’s license to sell the Product be withdrawn.

 

11.3   Effect of Termination

 

On the termination of this agreement, the Distributor shall return, without
delay, all registration and permission documents to the Company together with
all formulas, manufacturing procedures and other confidential documentation
which the Distributor has obtained from the Company. The Distributor agrees that
it shall not make any further use of this documentation. The Company shall have
the option to repurchase any paid unsold Product at prices paid by the
Distributor to the Company.

 

11.4   Notice of Termination

 

Provided that notice of termination has been dispatched by registered letter,
the notice shall be considered to have been received by the addressee four days
after the letter was so dispatched.

 

11.5   Exclusive and Non-Exclusive Distribution Rights

 

In the event Distributor fails to achieve seventy percent (70%) of the sales
figures set forth under “Performance Standards” in paragraph 5.1, then the
exclusive distribution rights as set forth herein may be cancelled in the
Company’s sole discretion. If the exclusive rights are so cancelled, then
Distributor shall have non-exclusive distribution rights within the Territory.
Distributor shall remain the exclusive distributor within the Territory during
the term of this agreement and any renewal

 

11 of 13



--------------------------------------------------------------------------------

 

thereof in the event Distributor has generated one-half or more of the sales
figures set forth under Performance Standards in paragraph 5.1. This provision
shall not apply during the first 18 months of the term of this Agreement and
sales shall be calculated on a 12-month basis thereafter.

 

11.6   Termination Compensation

 

Neither party hereto shall be liable to the other for any termination
compensation whether based on goodwill, loss of income or otherwise.

 

12.   FINAL PROVISIONS

 

12.1   Governing Law

 

This Agreement shall be governed by the laws of the U.K.

 

12.2   Language

 

The English text of this Agreement shall prevail.

 

12.3   Arbitration

 

Any dispute in connection with this agreement shall be finally settled by
arbitration in accordance with the Rules of the Arbitration Act of the
International Chamber of Commerce and the settlement will take place in
Edinburgh, Scotland and be conducted in the English language.

 

12.4   Modifications

 

All modifications and amendments to this Agreement shall be in writing.

 

12.5.   Notices and Communications

 

All notices in connection with this Agreement shall be in writing and be in the
English language, as shall all other written communications and correspondence,
and may be given by personal delivery, prepaid registered airmail letter,
telecopier, or telegram addressed to the Party required or entitled to receive
the same at its address or telefax number set out below, or to such other
address or telefax number as such Party shall have designated by like notice to
the other Party. Notice of termination of this Agreement if given by telecopier
or telegram shall be confirmed by prepaid registered airmail letter dated and
posted within 24 hours. The effective date of any notice if served by personal
delivery, telecopier, or telegram shall be deemed the first business day in the
city of destination following the dispatch and if given by prepaid registered
airmail letter only, it shall be deemed served seven days after the date of
posting.

 

12.6   Exhibits

 

All Exhibits attached hereto shall be made a part of this Agreement.

 

12 of 13



--------------------------------------------------------------------------------

 

12.7   No Waiver

 

The omission by either Party to exercise any right hereunder shall not
constitute a waiver thereof and shall not prevent the subsequent enforcement of
that right and shall not be deemed to be a waiver of any subsequent right.

 

12.8   Survival of Provisions

 

The provisions of this Agreement shall survive its termination for so long as
may be necessary to give efficacy thereto.

 

12.9   Entire Agreement

 

This Agreement, which includes the Exhibits attached hereto, contains the entire
understanding and supersedes all prior agreements of the parties with respect to
the transactions contemplated hereby. There are no agreements, promises,
warranties, covenants or understandings other than those expressly set forth
herein.

 

12.10   Invalidity

 

Any provision of this Agreement that is invalid or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

IN WITNESS WHEREOF the parties hereto have hereunto set their hands the day and
year indicated below.

 

VIRAGEN INTERNATIONAL LTD.

     

CJ Pharma

--------------------------------------------------------------------------------

By:

 

/s/ Gerald Smith, CEO

--------------------------------------------------------------------------------

     

By:

 

/s/ Jong H Kim, Director

--------------------------------------------------------------------------------

(Name and Title)

     

(Name and Title)

Print:

 

Gerald Smith             Date: 11/5/02

     

Print:

 

Jong H Kim             Date: 10/18/02

 

VIRAGEN (SCOTLAND) LTD.

 

By:

 

/s/ Gerald Smith, Director

--------------------------------------------------------------------------------

(Name and Title)

Print:

 

Gerald Smith             Date 11/5/02

 

13 of 13